Case: 12-30131     Document: 00512078547   Page: 1   Date Filed: 12/10/2012




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                             December 10, 2012

                                 No. 12-30131                   Lyle W. Cayce
                                                                     Clerk

SUPERIOR DIVING COMPANY, INCORPORATED,

            Plaintiff
v.

JAY WATTS,
        Defendant-Third Party Plaintiff-Counter Claimant-Appellee

v.

NEWTON B. SCHWARTZ, SR.,

           Third Party Defendant-Counter Defendant-Appellant
________________________________________________________________________
JAY WATTS,
            Plaintiff - Appellee

v.

NEWTON B. SCHWARTZ, SR.,

            Defendant - Third Party Plaintiff - Appellant




                Appeals from the United States District Court
                    for the Eastern District of Louisiana
                         2:05-CV-197, 2:08-CV-5098


Before BARKSDALE, DENNIS, and GRAVES, Circuit Judges.
     Case: 12-30131       Document: 00512078547         Page: 2     Date Filed: 12/10/2012



                                       No. 12-30131

PER CURIAM:*
       On joint oral motion presented in open court on December 6, 2012,
premised on the parties’ having settled this matter, IT IS ORDERED that the
appeal is DISMISSED. See 5TH CIR. R. 42.1. Costs are taxed against Appellant.
See FED. R. APP. P. 39(a)(1). IT IS FURTHER ORDERED that all outstanding
motions are DENIED as moot.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2